EeviN, J.
When the evidence favorable to plaintiff is accepted as true, and the conflicts therein are resolved in her favor, and the inconsistent testimony of the defendant is ignored, it is apparent that the plaintiff’s evidence is sufficient to support an inference that the defendant violated G.S. 20-146 by failing to drive his tractor-trailer combination on his right half of the highway and thereby proximately caused the death of the plaintiff’s intestate. Hoke v. Greyhound Corp., 226 N.C. 692, 40 S.E. 2d 345; Wyrich v. Ballard Co., Inc., 224 N.C. 301, 29 S.E. 2d 900; Coach Co. v. Lee, 218 N.C. 320, 11 S.E. 2d 341; Williams v. Woodward, 218 N.C. 305, 10 S.E. 2d 913; Stovall v. Ragland, 211 N.C. 536, 190 S.E. 899; Hancock v. Wilson, 211 N.C. 129, 189 S.E. 631. Hence, the ease ought to have been submitted to the jury. Bundy v. Powell, 229 N.C. 707, 51 S.E. 2d 307. The judgment of nonsuit is
Reversed.